 OAO 435         Case      4:18-cr-00223-RCC-DTF                  Document
                                    Administrative Office of the United States Courts297 Filed 07/03/19 FOR
                                                                                                         Page  1 ofUSE
                                                                                                            COURT    1 ONLY
 AZ Form (Rev. 10/2018)                                                                                             DUE DATE:
                                                  TRANSCRIPT ORDER

1. NAME                                                                             2. PHONE NUMBER                 3. DATE
           Amy Knight                                                                   520-792-8033                           7/3/2019
4. FIRM NAME
                 Kuykendall & Associates
5. MAILING ADDRESS                                                                  6. CITY                         7. STATE          8. ZIP CODE
                        531 S Convent Avenue                                                  Tucson                  AZ                  85701
9. CASE NUMBER                          10. JUDGE                                                      DATES OF PROCEEDINGS
    18-CR-223-TUC-RCC                                  Raner C. Collins             11. 5/29/19-6/7/19           12.
13. CASE NAME                                                                                        LOCATION OF PROCEEDINGS
    United States v. Warren                                                         14. Tucson                   15. STATE AZ
16. ORDER FOR
9 APPEAL                                ✔
                                        9      CRIMINAL                             9   CRIMINAL JUSTICE ACT           BANKRUPTCY
9   NON-APPEAL                          9      CIVIL                                9   IN FORMA PAUPERIS              OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested.)

                PORTIONS                                    DATE(S)                            PORTION(S)                         DATE(S)
✔9VOIR DIRE                                                                         ✔9TESTIMONY (Specify)
✔9OPENING STATEMENT (Plaintiff)
✔9OPENING STATEMENT (Defendant)
✔9CLOSING ARGUMENT (Plaintiff)                                                       9PRE-TRIAL PROCEEDING
✔9CLOSING ARGUMENT (Defendant)
 9OPINION OF COURT
✔9JURY INSTRUCTIONS                                                                 ✔9OTHER (Specify)
 9SENTENCING                                                                          Jury Trial days 1-7                      5/29/19-6/7/19
 9BAIL HEARING
18. ORDER
                        ORIGINAL + 1               FIRST          # OF               DELIVERY INSTRUCTIONS
  CATEGORY             (original to Court,                     ADDITIONAL                                                     ESTIMATED COSTS
                                                   COPY                                 (Check all that apply.)
                     copy to ordering party)                     COPIES
    30 DAYS                    9                       9
                                                       ✔
                                                                                          PAPER COPY
    14 DAYS                    9                       9
7 DAYS(expedited)              9                       9                             ✔    PDF (e-mail)
     3 DAYS
                               9                       9
     DAILY
                               9                       9                                  ASCII (e-mail)
    HOURLY                     9                       9
    REALTIME                                                                        E-MAIL ADDRESS
                                                                                     amyknight@kuykendall-law.com
CERTIFICATION (19. & 20.) By signing below, I certify that I will pay all charges
                        (deposit plus additional).
                                                                                    NOTE: IF ORDERING MORE THAN ONE FORMAT,
19. SIGNATURE    s/ Amy P. Knight                                                   THERE WILL BE AN ADDITIONAL CHARGE.
20. DATE   7/3/19
TRANSCRIPT TO BE PREPARED BY
                                                                                    ESTIMATE TOTAL

                                                                                    PROCESSED BY                        PHONE NUMBER
ORDER RECEIVED                                     DATE               BY

DEPOSIT PAID                                                                        DEPOSIT PAID

TRANSCRIPT ORDERED                                                                  TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                 LESS DEPOSIT
ORDERING PARTY NOTIFIED
                                                                                    TOTAL REFUNDED
TO PICK UP TRANSCRIPT

PARTY RECEIVED TRANSCRIPT                                                           TOTAL DUE


                    DISTRIBUTION:                COURT COPY           TRANSCRIPTION COPY            ORDER RECEIPT     ORDER COPY
